Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Response to Amendment
Applicants' submission of replacement drawing and applicants’ amendment to the specification filed on 06/04/2021, is acknowledged.
Applicants' amendment of the claims, filed on 06/04/2021, in response to the rejection of claims 1, 3-12 from the final office action, mailed on 12/07/2020, by amending claim 1, is acknowledged and will be addressed below.

Drawings
The drawings (Figs. 11B-11C) are objected to because the Applicants’ Figs. 11B-11C includes an unclear issue. See the details in the Specification objection below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Specification
The disclosure is still objected to because of the following informalities (Continued from the drawing objection):
(1) Figs. 11B-11C and the corresponding disclosures in the specification are not clear. Specifically,  of S113 of Fig. 11B and  of S123 of Fig. 11C contradict each other.
In details, according to the applicants’ specification;
The paragraph [0103] of the published instant application discloses:
“On the other hand, when the pressure of the processing gas increases, re-liquefaction (dew condensation) of the processing gas is likely to occur. Therefore, in order to suppress the occurrence of re-liquefaction, the controller 121 controls the MFC 601b that controls the flow rate of the carrier gas supplied to the vaporizer 100 to reduce the supply amount of the carrier gas by a predetermined width (S113)”, and
Further, the paragraph [0111] discloses:
“On the other hand, when the concentration value of the reaction gas in the processing gas increases, re-liquefaction (dew condensation) of the processing gas is relatively likely to occur. In addition, the concentration value of the reaction gas in the processing gas may fall within a range of predetermined concentration value for stable substrate processing in some embodiments. Therefore, when it is determined that a state in which the acquired concentration value of the reaction gas in the processing gas is a value of a predetermined ratio (second concentration ratio) or more of the reference concentration value continues for a predetermined period of time (S121), in order to suppress the occurrence of re-liquefaction, the controller 121 controls the MFC 601b that controls the flow rate of the carrier gas supplied to the vaporizer 100 to increase the supply amount of the carrier gas by a predetermined width (S123)”.

As shown in the above, the applicants asserts, for the same issues, completely different solution of the carrier gas is provided, in other words, in order to prevent re-

Further, the examiner considers, when the carrier gas increased, as shown in S123 of Fig. 11C, the condition of the processing gas pressure would have been increased more than second pressure ratio, as defined in S113 of Fig. 11B, therefore, possibility of the occurrence of re-liquefaction would be increased, thus this clearly contradicts to the applicants’ intention.

The examiner cannot clearly determine the purpose of the applicants’ invention and an expected result caused from the invention. An appropriate clarification is respectfully requested.

Claim interpretation
(1) In regards to the terms “precursor”, “reaction gas”, “processing gas”, and “carrier gas” across the claim list,
The “precursor”, “reaction”, “processing”, and “carrier” define an identity of the material. The claimed subject matter is an apparatus, thus different identity or property of the material used in the claimed apparatus is an intended use of an apparatus, thus it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus is capable of supplying plural materials, it will be considered meeting the limitation, regardless of what name is used for each material.

(2) In regards to the “control the liquid precursor flow rate controller to reduce a supply amount of the liquid precursor when it is determined that a state, in which a ratio of the gas concentration of the reaction gas to a first predetermined reference concentration value is equal to or less than a first predetermined ratio, continues for a first predetermined period of time, so as to prevent the liquid precursor from accumulating in the vaporization vessel” of Claim 1,
First, the “accumulating in the vaporization vessel” is an issue generated by the state “a ratio of the gas concentration of the reaction gas to a first predetermined reference concentration value is less than a first predetermined ratio”, not by the applicants’ invention, in other words, due to the vaporization failure, the unvaporized liquid precursor is accumulated in the vaporization vessel, see also the applicants’ paragraph [0107], therefore, when a prior art teaches vaporization failure issue based on the gas concentration measurement, the vaporization vessel of the prior art would have experienced the same issue of the liquid precursor accumulating in the vaporization vessel.
Second, the “so as to prevent the liquid precursor from accumulating in the vaporization vessel” is an operational result caused by applying the step of reducing a supply amount of the liquid precursor. Therefore, when a prior art teaches reducing a supply amount of the liquid precursor, the functional result “so as to prevent the liquid precursor from accumulating in the vaporization vessel” would have been obtained.


As discussed in the item (1) above, the “hydrogen peroxide”, which an identity of the used material in the claimed apparatus is an intended use of the claimed apparatus. See the MPEP citations below. Therefore, when an apparatus is capable of supplying a material, it is sufficient to meet the claimed limitation.

(4) In regards to the “wherein the controller is configured to control the heater such that a temperature of the heater is 220 degrees C or lower” of Claim 12,
The “220 degrees C or lower” is an operational result caused by use of the heater, thus it is an intended use of the heater, thus it does not add a patentable weight to the apparatus. See the MPEP citations below.
Consequently, when a heater is capable of setting up to 220 degree C or more, the heater is clearly capable of setting the temperature at 220 degree C or lower, thus it is sufficient to meet the claimed limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20050095859, hereafter ‘859) in view of Kojima et al. (US 20020017246, hereafter ‘246).

Semiconductor process chamber ([0002], the claimed “A substrate processing apparatus”);
Process chamber 110 (Fig. 1, [0019], note it is commonly known that a substrate is disposed in the process chamber for the purpose of processing the substrate, the claimed “comprising: a process chamber configured to accommodate a substrate”);
The precursor 122 changes state from a solid to a gas ( or vapor) in the vessel 124 by a sublimation process or the precursor 122 changes from a liquid to a gas by an evaporation process in the vessel ([0020]), and a carrier gas 127 flows through a valve 126 into the vessel 124 and mixes with the vaporized precursor 122 to form the precursor gas 131 ([0021], the claimed “a vaporizer configured to vaporize a liquid precursor to generate a reaction gas and deliver a processing gas containing the reaction gas and a carrier gas, the vaporizer including: a vaporization vessel in which the liquid precursor is vaporized”);
The vaporization process (i.e., sublimation or evaporation) for the precursor 122 may be initiated by any suitable well-known technique. For example, the precursor 122 may be heated to a predetermined temperature or mixed with a bubbling liquid within the vessel 124. For some embodiments, the temperature of the vessel 124 may be controlled in an effort to regulate the vaporization process ([0020], note heating or temperature control is obtained by a heater, the claimed “and a heater configured to heat the liquid precursor introduced into the vaporization vessel”);

Fig. 1 shows a gas supply pipe from the vessel 124 to the process chamber 110 (the claimed “a processing gas supply pipe configured to introduce the processing gas delivered from the vaporizer into the process chamber”);
The sensor 130 may be any suitable instrument and/or technique capable of analyzing the gas and generating a signal indicative of the precursor concentration or density ([0029], the claimed “a gas concentration sensor configured to detect a gas concentration of the reaction gas contained in the processing gas delivered from the vaporizer into the processing gas supply pipe”);
The system controller 140 ([0033], the claimed “and a controller”);
At step 306, a concentration or density of the precursor 122 in a process gas 132 is measured while flowing to a process chamber 110 . For example, the system controller 140 reads the signal generated by the sensor 130 via connection 150 (Fig. 3, [0037], the claimed “configured to: acquire the gas concentration of the reaction gas detected by the gas concentration sensor”);
If the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]), and the mass of the precursor delivered may become too low. In this case, the temperature of the vessel 124 is increased, assuming the precursor vaporizes without decomposing. Also, increasing the amount valve 126 is opened increases the flow rate of carrier gas 127. Therefore, the vaporization process is faster and the precursor from accumulating in the vaporization vessel”).

‘859 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a liquid precursor flow rate controller configured to control a flow rate of the liquid precursor supplied to the vaporizer,
(1B) control the liquid precursor flow rate controller to reduce a supply amount of the liquid precursor when it is determined that a state, in which a ratio of the gas concentration of the reaction gas to a first predetermined reference concentration value is equal to or less than a first predetermined ratio, continues for a first predetermined period of time, so as to prevent the liquid precursor from accumulating in the vaporization vessel.

First, in regards to the limitation of 1A,
‘246 is analogous art in the field of a processing apparatus ([0002], see the CVD system). ‘246 teaches the liquid raw material feed source 3 is connected to the 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that ‘859 has a liquid raw material feed source and flow controller (this reads into the limitation of 1A), for the purpose of providing a liquid precursor material into the vessel 124.

Second, in regards to the undisclosed limitation of 1B,
Emphasized again, ‘859 clearly teaches If the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]), and the mass of the precursor delivered may become too low. In this case, the temperature of the vessel 124 is increased, assuming the precursor vaporizes without decomposing. Also, increasing the amount valve 126 is opened increases the flow rate of carrier gas 127. Therefore, the vaporization process is faster and the precursor concentration increases ([0042]).
Summarizing the teaching, the temperature and flow rate of the carrier gas are controllable parameters to control the concentration of the precursor in the processing gas. Further, as discussed in ‘859 and/or ‘246, because the processing gas supplied into the reaction chamber is a mixture with the vaporized precursor and the carrier gas and the vaporized precursor is obtained by vaporizing the liquid precursor, and also a flow of the liquid precursor supplied into the vaporizer is controlled by a flow controller. 
Back to ‘859 again, the examiner considers the teaching of ‘859, which is the “increasing the flow rate of carrier gas” as the solution of increasing the rate of evaporation, implicitly indicates that, compared to the amount of the liquid precursor, the amount of the carrier gas is not sufficiently provided, as a result, the rate of the evaporation is too slow then mass of the precursor delivered is too low in the mixture. In other words, the flow of the liquid precursor is too much provided than a flow amount required for ideal evaporation speed. Further, due to the slow vaporization (this is considered as “vaporization failure”), the unvaporized liquid precursor is continuously accumulated in the vaporization vessel, this also supports the amount of the liquid precursor flow becomes too much provided in the vaporization vessel than a flow amount required for ideal evaporation speed.

Consequently, when the mass of the precursor delivered may become too low due to the too much provided liquid precursor, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured that the system controller of ‘859 controls either to increase the carrier gas flow or decrease liquid precursor (this reads into the limitation of 1B), for the purpose of increasing the rate of evaporation.

Still furthermore, ‘859 clearly teaches If the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the 

Regarding to Claim 3,
859 clearly teaches If the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]), and the mass of the precursor delivered may become too low. In this case, the temperature of the vessel 124 is increased, assuming the precursor vaporizes without decomposing. Also, increasing the amount valve 126 is opened increases the flow rate of carrier gas 127. Therefore, the vaporization process is faster and the precursor concentration increases ([0042], note the “the mass of the precursor delivered may become too low” is caused by the vaporization of the liquid precursor is too slow, thus it is considered the vaporization failure is occurred, the claimed “wherein when it is determined that the state continues for the first predetermined period of time, the controller is configured to determine that a vaporization failure of the liquid precursor supplied into the vaporization vessel has occurred”).

Regarding to Claims 4-5,
‘859 teaches the system controller 140 may be a programmable logic controller (PLC) or a rack-mounted personal computer (PC). The system controller 140 may comprise a central processing unit (CPU), memory and interface circuitry. The CPU may be one of any form of computer processor that can be used in an industrial setting ([0033], note it is commonly-known that a computer has a display and a user controls the computer through the display, therefore, it is obvious that in the industrial setting, when an error is occurred, user acknowledges an error causing an interlock on the equipment to stop the function, which is recorded by memory in the computer, through the display, then performs a proper action to release the interlock by error correction, the claimed “wherein when it is determined that the vaporization failure of the liquid precursor supplied into the vaporization vessel has occurred, the controller is configured to control a display device to notify a user that the vaporization failure has occurred” of Claim 4, and “wherein when it is determined that the vaporization failure of the liquid precursor supplied into the vaporization vessel has occurred, the controller is configured to control a memory device to record occurrence of the vaporization failure” of Claim 5).

Regarding to Claims 6-7,
‘859 teaches if the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]), and the mass of the precursor delivered may become too low. In this case, the temperature of the vessel 124 is increased, assuming the precursor vaporizes wherein the controller is configured to perform at least one of the operations to (a) control the heater to adjust a temperature of the heater based on the acquired gas concentration of the reaction gas, and (b) control the carrier gas flow rate controller to adjust a supply amount of the carrier gas” of Claim 6, and “wherein when it is determined that the state continues for the first predetermined period of time, the controller is configured to control the carrier gas flow rate controller to increase a supply amount of the carrier gas” of Claim 7).

Regarding to Claim 8,
‘859 teaches the mass of the precursor delivered may become too high. In this case, the temperature of the vessel 124 is decreased, assuming the precursor will still vaporize at the lower temperature. Also, decreasing the amount valve 126 is opened decreases the flow rate of carrier gas 127. Therefore, the vaporization process is slower and the precursor concentration decreases ([0043], note because the “the mass of the precursor delivered may become too high” means the carrier gas is fully saturated with precursor, thus the vaporization of the liquid precursor becomes faster). 

Consequently, when the concentration of the vaporized liquid precursor delivered into the process chamber becomes higher than the tolerance, due to the fully saturation between the precursor gas flow and the carrier gas flow, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the 

Regarding to Claim 12,
‘859 intrinsically has a heater, and ‘859 further teaches the vessel and the precursor are maintained in a temperature range from about 25° C. to about 600° C., preferably in the range from about 50° C. to about 150° C ([0020], the claimed “wherein the controller is configured to control the heater such that a temperature of the heater is 220 degrees C or lower”).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘859 and ‘246, as being applied to Claim 1 rejection above, further in view of Cuvalci et al. (US 20100112215, hereafter ‘215).
Regarding to Claim 9-11,
‘859 and ‘246 do not explicitly teach the limitations (BOLD and ITALIC letter) of:
Claim 9: wherein the processing gas contains a hydrogen peroxide gas as the reaction gas.
Claim 10: wherein the liquid precursor is a hydrogen peroxide solution.
hydrogen peroxide gas as the reaction gas.

‘215 is analogous art in the field of vapor deposition process (title). ‘215 teaches Examples of suitable chemical precursors 125 disposed in the interior volume 108 and/or delivered from the precursor source canister 100 include includes… hydrogen peroxide (H2O2) ([0024]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted hydrogen peroxide (H2O2), in the apparatus of ‘246, for its suitability as a precursor material in a deposition system with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07. Further, as discussed in the claim interpretation above, the material name is an intended use of the apparatus, thus regardless of ‘215, the limitation is not patentable.

Response to Arguments
Applicants’ arguments filed on 06/04/2021 have been fully considered but they are not persuasive.
In the previous ground of the rejection, the examiner set forth ‘246 reference, as a primary reference, but, as the examiner considers ‘859 is more proper for the primary reference, it is set forth in this OA.
In regards to the objections to the specification and the drawing, the amendment still raises unclear issue, thus the objections are maintained. 

In regards to the 35USC103 rejection of Claim 1, based on ‘859, the applicants argue that '859 merely describes that when the amount of the precursor in vessel 124 is constant, the gas concentration can be increased by increasing the flow rate of the carrier gas. In other words, if the amount of the carrier gas is constant, the gas concentration should decrease when the amount of the precursor in vessel 124 decreases (see paragraph [0044] of '859). As such, paragraph [0044] of '859 describes that the amount of the generated precursor 122 is saturated according to the amount of the liquid precursor in vessel 124, even if the flow rate of the supplied carrier gas is increased. In connection with this, paragraph [0044] explicitly recites "as the height of a liquid precursor within the vessel decreases, the rate of precursor evaporation and the precursor saturation will decrease." Therefore, '859 is completely silent on the features of increasing the concentration of the precursor gas by reducing the supply amount of the liquid precursor, see the bridging paragraph of page 18. 
This argument is found not persuasive. 
The paragraph [0044] merely discloses a relation between the amount of the precursor and the rate of precursor evaporation, in other words, it merely discloses more precursor generates more precursor vapor. The paragraph [0044] does not prove the applicants’ argument “if the amount of the carrier gas is constant, the gas concentration should decrease when the amount of the precursor in vessel 124 decreases”. It may be correct and also may not be correct, depending on a case.
The applicants does not correctly consider a relative control of the carrier gas flow and the precursor flow in the vaporizing vessel, when the mass of the precursor delivered may become too low, which is taught by ‘859.

Emphasized again, ‘859 clearly teaches If the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]), and the mass of the precursor delivered may become too low. In this case, the temperature of the vessel 124 is increased, assuming the precursor vaporizes without decomposing. Also, increasing the amount valve 126 is opened increases the flow rate of carrier gas 127. Therefore, the vaporization process is faster and the precursor concentration increases ([0042]).
The examiner considers the teaching of ‘859, which is the “increasing the flow rate of carrier gas” as the solution of increasing the rate of evaporation, implicitly indicates that, compared to the amount of the liquid precursor, the amount of the carrier gas is not sufficiently provided, as a result, the rate of the evaporation is too slow then mass of the precursor delivered is too low in the mixture. In other words, the flow of the liquid precursor is too much provided than a flow amount required for ideal evaporation speed. Further, due to the slow vaporization (this is considered as “vaporization failure”), the unvaporized liquid precursor is continuously accumulated in the vaporization vessel, this also supports the amount of the liquid precursor flow becomes too much provided in the vaporization vessel than a flow amount required for ideal evaporation speed.
Consequently, when the mass of the precursor delivered may become too low due to the much provided liquid precursor or less provided carrier gas flow, a person of 

Still furthermore, ‘859 clearly teaches If the mass of the precursor delivered to the process chamber is outside the tolerance of the semiconductor process, then the process conditions are adjusted ([0041]). Herein, the “adjust” of flow intrinsically includes either “increasing” or “decreasing”.
Because the temperature, carrier gas flow, and the liquid precursor flow are adjustable parameters to control the concentration, even if ‘859 is silent about the feature, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have easily recognized the way of increasing evaporation rate by trying either increasing or decreasing the adjustable parameters, since it has been held that discovering an optimum parameter of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718